Citation Nr: 1029618	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  04-38 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for partial blindness, left 
eye. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 
1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for vision loss of the 
left eye.

This appeal was previously before the Board and the Board 
remanded the claim in August 2007 and June 2009 for additional 
development.  The case has been returned to the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, this case must be remanded again for further 
development.  The Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, but finds 
that such action is necessary to ensure that the Veteran is 
afforded full due process of law.

As was noted in the Introduction, the Board remanded this case in 
June 2009. Following the Board's remand, the appeal was further 
developed, and a supplemental statement of the case was issued in 
May 2010.  Subsequent to the issuance of the May 2010 statement 
of the case, the Veteran submitted additional evidence, including 
a lay statement, the report of a polygraph examination, and a 
statement from the Veteran.  However, this evidence has not been 
considered by the RO, and no waiver of initial RO consideration 
is currently of record.  The Veteran, through his representative, 
specifically requested that the appeal be remanded for 
appropriate action.  See 38 C.F.R. §§ 19.31, 20.1304 (2009).

Without a written waiver of initial RO consideration with the 
submission of additional evidence, this case must be returned to 
the RO/AMC for readjudication.  See Disabled American Veterans v. 
Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [VA regulation allowing 
the Board to consider additional evidence without remanding case 
to the agency of original jurisdiction for initial consideration 
was invalid].

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record, to 
include the evidence received since the AMC's 
May 2010 supplemental statement of the case 
with regard to the issue of entitlement to 
service connection for partial blindness, 
left eye.  If additional development is 
deemed necessary, such should be 
accomplished.  Thereafter, the claim should 
be readjudicated. 

2.  If the claim remains denied, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and be given the opportunity to respond.  
The case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


